Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,3, 19 and 20  are rejected under 35 U.S.C 103 as being patentable over Cha et al. ( USPUB 20200175352)  in view of Sun et al. ( USPUB  20170206431).

As per claim 1,   Cha et al. teaches A method, comprising: receiving an image that includes a depiction of an object ( FIG .1  shows Raw Images of  cracks on road  as objects ) ;generating, from the image, a set of poorly localized bounding boxes ( Bounding boxes around cracks on roads as object taught within FIG. 8A-8C and Paragraphs [0388-0389]) ; generating, from the image, a set of accurately localized bounding boxes ( FIG.9 showing bounding boxes identifying accurate crack on road images  and Paragraph [0334]) ; training, at a first learning rate and using the poorly localized bounding boxes ( learning rate taught within Paragraphs [0224] , [0226] and [0240]) , an object classifier to classify the object in the image ( Object classifier taught within ABSTRACT – “…The classifier and regressor of the R-CNN provide forward propagation to extract features for object proposals without sharing computations…”) ; and 
Cha et al. does not explicitly teach training, at a second learning rate that is lower than the first learning rate , and using the accurately localized bounding boxes, the object classifier to classify the object in the image.  
	However, within analogous art, Sun et al. teaches training, at a second learning rate that is lower than the first learning rate  ( secondary learning rate taught within Paragraph [0100]) , and using the accurately localized bounding boxes, the object classifier to classify the object in the image ( object classifier taught within Paragraphs [0051-0053]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Sun et al. within the modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   because the Object detection and classification in images mentioned Sun et al. provides a system and method for implementing accurate detection and classification of objects within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Object detection and classification in images mentioned Sun et al. within the modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.  for implementation of a system and method  for the accurate detection and classification of objects within images.

As per claim 3,  Combination of Cha et al. and Sun et al. teach claim 1,
cha  et al. teaches wherein each bounding box of the set of poorly localized bounding boxes ( Fig. 8B and FIG. 9  show blurry image of crack on the road AND Paragraphs [0217-0218])   includes one or more of (i) no portion of the depiction of the object ( FIG. 1 – no portion of the cracking of the road shown within the box) ,
 (ii) less than a threshold amount of a depiction of the object ( Paragraphs [0041-0043]) , or 
(iii) greater than a threshold amount of a depiction of background ( Paragraph [0369]) .  

As per claim 19,Cha et al. teaches A system, comprising: one or more processors and one or more computer storage media storing instructions that are operable ( Paragraph [0435]- a memory (or a non-transitory computer storage medium) storing data and program instructions used by the at least one processor, wherein the at least one processor are configured are configured to execute instructions stored in the memory…”) , when executed by the one or more processors, to cause the one or more processors to perform operations ( Paragraphs [0434-0435])  comprising: receiving an image that includes a depiction of an object ( FIG .1  shows Raw Images of  cracks on road  as objects ) ; generating, from the image, a set of poorly localized bounding boxes ( Bounding boxes around cracks on roads as object taught within FIG. 8A-8C and Paragraphs [0388-0389]) ; generating, from the image, a set of accurately localized bounding boxes ( FIG.9 showing bounding boxes identifying accurate crack on road images  and Paragraph [0334]) ; training, at a first learning rate and using the poorly localized bounding boxes ( learning rate taught within Paragraphs [0224] , [0226] and [0240]) , an object classifier to classify the object in the image ( Object classifier taught within ABSTRACT – “…The classifier and regressor of the R-CNN provide forward propagation to extract features for object proposals without sharing computations…”) ; 
Cha et al. does not explicitly teach training, at a second learning rate that is lower than the first learning rate, and using the accurately localized bounding boxes, the object classifier to classify the object in the image.  
	However, within analogous art, Sun et al. teaches training, at a second learning rate that is lower than the first learning rate  ( secondary learning rate taught within Paragraph [0100]) , and using the accurately localized bounding boxes, the object classifier to classify the object in the image  ( object classifier taught within Paragraphs [0051-0053]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Sun et al. within the modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   because the Object detection and classification in images mentioned Sun et al. provides a system and method for implementing accurate detection and classification of objects within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Object detection and classification in images mentioned Sun et al. within the modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.  for implementation of a system and method  for the accurate detection and classification of objects within images.

As per claim 20, Cha et al. teaches A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which ( Paragraph [0258]) , upon such execution, cause the one or more computers to perform operations ( Paragraph [0434]- “…at least one processor for controlling operation of the computing device;…”) comprising: receiving an image that includes a depiction of an object ( FIG .1  shows Raw Images of  cracks on road  as objects ) ; generating, from the image, a set of poorly localized bounding boxes ( Bounding boxes around cracks on roads as object taught within FIG. 8A-8C and Paragraphs [0388-0389]) ; generating, from the image, a set of accurately localized bounding boxes ( FIG.9 showing bounding boxes identifying accurate crack on road images  and Paragraph [0334]) ; training, at a first learning rate and using the poorly localized bounding boxes ( learning rate taught within Paragraphs [0224] , [0226] and [0240]) , an object classifier to classify the object in the image ( Object classifier taught within ABSTRACT – “…The classifier and regressor of the R-CNN provide forward propagation to extract features for object proposals without sharing computations…”) ; 
Cha et al. does not explicitly teach training, at a second learning rate that is lower than the first learning rate, and using the accurately localized bounding boxes, the object classifier to classify the object in the image.
	However, within analogous art, Sun et al. teaches training, at a second learning rate that is lower than the first learning rate ( secondary learning rate taught within Paragraph [0100]) , and using the accurately localized bounding boxes, the object classifier to classify the object in the image ( object classifier taught within Paragraphs [0051-0053]) .
One of ordinary skill in the art would have been motivated to combine the teaching of Sun et al. within the modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   because the Object detection and classification in images mentioned Sun et al. provides a system and method for implementing accurate detection and classification of objects within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Object detection and classification in images mentioned Sun et al. within the modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.  for implementation of a system and method  for the accurate detection and classification of objects within images.

2.	Claim 2  is rejected under 35 U.S.C 103 as being patentable over Cha et al. ( USPUB 20200175352)  in view of Sun et al. ( USPUB  20170206431) in further view of Rodriguez-Serrano et al.  ( USPUB 20140270350).

As per claim 2,  Combination of Cha et al. and Sun et al. teach claim 1, 
Within analogous art , Rodriguez-Serrano et al. teaches  comprising: receiving a second image that includes a depiction of an object ( Paragraph [0053]- “…where a two-stage method is employed, using cropped images in the second stage, a separate classifier model is learned using the cropped training images 94. …”) ; providing, to the trained object classifier, the second image ( Paragraph [0053]- “…Where objects in different object classes are to be recognized in the image 12, a different classifier may be learned for each object class. AND Paragraph [0054] “…a similarity metric 90 is computed. In some embodiments, where a two-stage method is employed, using cropped images in the second stage, a separate similarity metric 90 is learned using the cropped training images.”) ; receiving an indication that the object classifier classified the object in the second image ( Paragraphs [0053] and [0074]) ; and based on the indication that the object classifier classified the object in the second image, performing one or more actions ( Paragraph [0112]- and [0116] –“…a patch classifier 52, it is to be appreciated that other methods for generation of a task-dependent representation of the query image with a classifier which indicates a degree of object presence at locations in the query image are contemplated. For example, other class-specific representations that employ a classifier may also be used for this task….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Rodriguez-Serrano et al. within the combined modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   and  the Object detection and classification in images mentioned Sun et al. because the Data driven localization using task-dependent representations mentioned by Rodriguez-Serrano et al. provides a system and method for implementing object localization within image . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Data driven localization using task-dependent representations mentioned by Rodriguez-Serrano et al. within the combined modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   and  the Object detection and classification in images mentioned Sun et al.  for implementation of a system and method  for object localization within image .

3.	Claims 4 and 5  are rejected under 35 U.S.C 103 as being patentable over Cha et al. ( USPUB 20200175352)  in view of Sun et al. ( USPUB  20170206431) in further view of AGRAWAL et al. ( USPUB 20160247101).

As per claim 4, Combination of Cha et al. and Sun et al. teach claim 3,
Within analogous art, AGRAWAL et al. teaches wherein the threshold amount of the depiction of the object comprises (i) a minimum threshold percentage of the depiction of the object that is within the bounding box  ( Paragraph [0067]- “…The in counter or out counter can be incremented once the bounded area centroid crosses the count-line, after moving a threshold distance in the defined direction, for example, minimum vertical length is of 50 percent of bounded area's vertical length…”) or (ii) a minimum threshold percentage of the bounding box that depicts the object ( Paragraphs [0064] and [0069]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of AGRAWAL et al.  within the combined modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   and  the Object detection and classification in images mentioned Sun et al. because the Management of aircraft in-cabin activities occurring during turnaround using video analytics mentioned by AGRAWAL et al. provides a system and method for implementing bounding boxes for tracking object activities within video images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Management of aircraft in-cabin activities occurring during turnaround using video analytics mentioned by AGRAWAL et al.  within the combined modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   and  the Object detection and classification in images mentioned Sun et al.  for implementation of a system and method  for utilizing bounding boxes for tracking object activities within video images.

As per claim 5, Combination of Cha et al. and Sun et al. teach claim 3,
Within analogous art, AGRAWAL et al. teaches wherein the threshold amount of the depiction of background comprises a maximum threshold percentage of pixels of the bounding box that depict background ( Paragraphs [0064] and [0067]) .  

4.	Claim 10  is rejected under 35 U.S.C 103 as being patentable over Cha et al. ( USPUB 20200175352)  in view of Sun et al. ( USPUB  20170206431) in further view of Han et al. ( USPUB 20080025568).

As per claim 10, Combination of Cha et al. and Sun et al. teach claim 1,
 Within analogous art, Han et al. teaches where training the object classifier to classify the object in the image comprises providing, to the object classifier ( Paragraph [0051]- “After the training of the classifier 208, target objects are detected at 210. As each specific view-pose-based classifier for every object class is designed on an image window 308…”) , a ground truth bounding box specified by training data ( Paragraph [0053]- “…comparing the corresponding bounding box, i.e. the rectangular window 308, predicted by the method with ground truth bounding boxes of objects in the test set. To be considered a correct detection, the area of overlap .alpha..sub.ovlp between the predicted bounding box B.sub.p and ground truth bounding box …”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Han et al.  within the combined modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   and  the Object detection and classification in images mentioned Sun et al. because the System and method for detecting still objects in images mentioned by Han et al.  provides a system and method for implementing multi pose object detection and classification within image processing . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for detecting still objects in images mentioned by Han et al.  within the combined modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   and  the Object detection and classification in images mentioned Sun et al.  for implementation of a system and method  for multi pose object detection and classification within image processing .

5.	Claim 17  is rejected under 35 U.S.C 103 as being patentable over Cha et al. ( USPUB 20200175352)  in view of Sun et al. ( USPUB  20170206431) in further view of GRABNER et al. ( USPUB 20190147221).

As per claim 17, Combination of Cha et al. and Sun et al. teach claim 1,
Within analogous art, GRABNER et al.  teaches wherein generating, from the image, the set of poorly localized bounding boxes comprises: receiving a ground truth bounding box specified by training data ( Paragraphs [0084-0086]) ; and generating the set of poorly localized bounding boxes based on the ground truth bounding box ( Paragraphs [0111] and [0141]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of GRABNER et al.  within the combined modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   and  the Object detection and classification in images mentioned Sun et al. because the Pose estimation and model retrieval for objects in images mentioned by GRABNER et al. provides a system and method for implementing pose estimation of objects within images. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Pose estimation and model retrieval for objects in images mentioned by GRABNER et al. within the combined modified teaching of the Structure defect detection using machine learning algorithm mentioned by Cha et al.   and  the Object detection and classification in images mentioned Sun et al.  for implementation of a system and method  for pose estimation of objects within images.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

6.          Claims 6,7,8,9,11,12,13,14,15,16 and 18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 6, prior art of record does not teach or suggest the limitation mentioned within claim 6: “…wherein each bounding box of the set of accurately localized bounding boxes includes less than a threshold amount of a depiction of background and one or more of
 (i) an entirety of the depiction of the object or (ii) greater than a threshold amount of a depiction of the object. ” 

As to claim 7, Claim 7 depends on claim 6, therefore the prior art of record does not teach or suggest claim 7.

As to claim 8, Claim 8 depends on claim 6, therefore the prior art of record does not teach or suggest claim 8.

As to claim 9, prior art of record does not teach or suggest the limitation mentioned within claim 9: “…wherein: training, at the first learning rate and using the poorly localized bounding boxes, the object classifier to classify the object in the image comprises providing, to the object classifier, only portions of the image within the poorly localized bounding boxes, and training, at the second learning rate that is lower than the first learning rate, and using the accurately localized bounding boxes, the object classifier to classify the object in the image comprises providing, to the object classifier, only portions of the image within the accurately localized bounding boxes.” 

As to claim 11, prior art of record does not teach or suggest the limitation mentioned within claim 11: “ wherein the first learning rate is 1x10-3 and the second learning rate is 1x10-6 ” 

As to claim 12, prior art of record does not teach or suggest the limitation mentioned within claim 12: “…a learning rate controls an amount by which weights of a neural network model are updated with each training example or batch of training examples; and training the object classifier at the first learning rate updates the weights of the neural network model faster than training the object classifier at the second learning rate that is lower than the first learning rate.”

As to claim 13, prior art of record does not teach or suggest the limitation mentioned within claim 13: “…generating, from the image, the set of poorly localized bounding boxes comprises: selecting, at random, a plurality of regions of the image; determining an amount of overlap between each region of the plurality of regions and the depiction of the object; identifying a subset of the plurality of regions that are poorly localized based on the amount of overlap between each region and the depiction of the object; and generating a bounding box around each region of the identified subset of the plurality of regions. ” 

As to claim 14, prior art of record does not teach or suggest the limitation mentioned within claim 14: “…generating, from the image, the set of accurately localized bounding boxes comprises: selecting, at random, a plurality of regions of the image; determining an amount of overlap between each region of the plurality of regions and the depiction of the object; identifying a subset of the plurality of regions that are accurately localized based on the amount of overlap between each region and the depiction of the object; and generating a bounding box around each region of the identified subset of the plurality of regions. ” 

As to claim 15, prior art of record does not teach or suggest the limitation mentioned within claim 15: “…generating, from the image, the set of poorly localized bounding boxes comprises: receiving an instruction to generate a particular number of poorly localized bounding boxes; in response to receiving the instruction to generate the particular number of poorly localized bounding boxes, selecting regions of the image that each meet criteria for being poorly localized, the number of selected regions being equal to the particular number; and generating a bounding box around each region of the selected regions.” 

As to claim 16, prior art of record does not teach or suggest the limitation mentioned within claim 16: “…generating, from the image, the set of accurately localized bounding boxes comprises: receiving an instruction to generate a particular number of accurately localized bounding boxes; in response to receiving the instruction to generate the particular number of accurately localized bounding boxes, selecting regions of the image that each meet criteria for being accurately localized, the number of selected regions being equal to the particular number; and generating a bounding box around each region of the selected regions.” 

As to claim 18, prior art of record does not teach or suggest the limitation mentioned within claim 18: “ wherein each poorly localized bounding box of the set of poorly localized bounding boxes generated based on the ground truth bounding box comprises at least one of: 
a bounding box that is larger than the ground truth bounding box; 
a bounding box that includes more of a depiction of background than the ground truth bounding box; or 36Attorney Docket No. 45276-0045001 a bounding box that includes less of a depiction of the object than the ground truth bounding box.” 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Notes

8.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claim, they are analogous art mentioning the inventive concept key points on (object classifiers , localization of object , bounding boxes around the object, training neural network etc.).


1)	Bo Zhao,"A Survey on Deep Learning-based Fine-grained Object Classification and Semantic Segmentation,"18 January 2017,International Journal of Automation and Computing,14, Pages 120-130.

2)	Yousri Kessentini ,"A two-stage deep neural network for multi-norm license plate detection and recognition,"18 June 2019,Expert Systems With Applications 136 (2019),Pages 160-167.

3) 	Jingjing Zhang,"License Plate Localization in Unconstrained Scenes Using a Two-Stage CNN-RNN,"19 February 2019,IEEE SENSORS JOURNAL, VOL. 19, NO. 13, JULY 1, 2019,Pages 5256-5263.

4)   Jae Shin Yoon,"Pixel-Level Matching for Video Object Segmentation using Convolutional Neural Networks," October 2017, Proceedings of the IEEE International Conference on Computer Vision (ICCV), 2017,Pages 2167-2174.

5)  Lichao Huang,"DenseBox: Unifying Landmark Localization with End to End Object Detection,"19 Sep 2015,Computer Vision and Pattern Recognition,Pages 1-6.

6)  Dahun Kim,"Two-Phase Learning for Weakly Supervised Object Localization,"October 2017, Proceedings of the IEEE International Conference on Computer Vision (ICCV), 2017,Pages 3534-3539.

 7)	US-20210142114

8)	US-20200097818

9)	US-20180204076

10) 	US-20140201126

11) 	US-20170330059

12) 	US -20170083792

Conclusion

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637